DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busha, US 2007/0046058.
Regarding claim 1, Busha discloses a vehicle center console assembly, comprising a vehicle body structure that includes a passenger compartment floor with a front seat assembly installed to the floor and a pair of second row seats installed to the floor rearward of the front seat assembly; and a center console (20) releasably attached to the floor between the pair of second row seats, the center console having a manually operated latch mechanism operable between a locked orientation in which the center console is fixedly attached to the floor in an installed orientation and a release orientation in which the center console is released from attachment to the floor and is movable away from the installed orientation and out of the vehicle (Fig. 1, 5, 6; [0034-0035]).
Regarding claim 11, Busha discloses the latch mechanism includes a handle member (82) and a pair of latch members (28), the handle member includes a pair of cam surfaces (98) configured to contact corresponding ones of the pair of latch members in response to movement from the installed orientation to the release orientation (Fig. 7, 12).
Regarding claim 12, Busha discloses the floor further includes a latch receiving opening (26), and in response to the pair of latch members of the latch mechanism being moved to the release position the pair of latch members (28) are manually inserted into the latch receiving opening and in response to the pair of latch members being moved to the installed orientation are not removable from the latch receiving opening (Fig. 6-8, 12).
Regarding claim 14, Busha discloses the center console includes a removable panel (102) such that with the removable panel installed to the center console, the removable panel covers and conceals the latch mechanism, and, with the removable panel removed from the center console the latch mechanism is exposed (Fig. 12).
Regarding claim 15, Busha discloses the center console includes an upper surface that defines at least one cup holder (44).
Regarding claim 16, Busha discloses the center console includes an upper surface that includes a storage compartment (42).
Allowable Subject Matter
Claims 2-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612